1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   SEAN MACKINNON,                                  )   Case No.: 1:18-cv-00964-DAD-JDP
                                                      )
12                  Plaintiff,                        )
                                                      )   ORDER REFERRING CASE TO POST-
13          v.                                            SCREENING ADR AND STAYING CASE FOR 60
                                                      )   DAYS
14                                                    )
     C. GRAY, et al.,
                                                      )   Date: October 3, 2019
15                  Defendants.                       )   Time: 10:30 a.m.
                                                      )   Place: Courtroom 9 (SAB)
16                                                    )   Before the Honorable Stanley A. Boone

17          Plaintiff Sean MacKinnon is a state prisoner proceeding pro se and in forma pauperis in this

18   civil rights action pursuant to 42 U.S.C. § 1983.

19          Because it takes years to get to trial, the Court has identified this case as an appropriate case for

20   post-screening ADR (Alternative Dispute Resolution), which is an effort to resolve such cases more

21   expeditiously and less expensively. No claims, defenses, or objections shall be waived by the parties’

22   participation. In appropriate cases, defense counsel from the California State Attorney General’s Office

23   has agreed to participate in these early settlements.

24          As set forth in the screening order, Plaintiff has stated a cognizable civil rights claim. However,

25   stating a cognizable claim does not mean that Plaintiff will prevail at trial. Thus, the Court stays this

26   action for a period of 60 days to allow the parties to investigate Plaintiff’s claims, meet and confer, and
27   then participate in a settlement conference.

28   ///

                                                             1
1           Therefore, this case will be referred to Magistrate Judge Stanley A. Boone to conduct a

2    settlement conference at the United States Courthouse in Fresno, California on October 3, 2019, at

3    10:30 a.m. The Court will issue the necessary transportation order in due course.

4           In issuing this order, there is a presumption that this case will proceed to a settlement

5    conference.1 However, if after investigating Plaintiff’s claims and speaking with Plaintiff, and after

6    conferring with others, defense counsel in good faith finds that a settlement conference would be a waste

7    of resources, defense counsel may move to opt out of this early settlement conference. A written notice

8    to opt out must be filed within twenty-one (21) days of the date of the issuance of this order.

9           The parties shall each submit to Magistrate Judge Stanley A. Boone a confidential settlement

10   conference statement, as described below, to arrive at least seven days (one week) prior to the

11   conference.

12          The Court puts the parties on notice that if Plaintiff has any outstanding criminal restitution

13   obligation, fines and/or penalties, these settlement negotiations shall not be geared towards what the

14   restitution obligation is, but what the value the of the case itself is to each side, irrespective of any

15   outstanding restitution obligation.

16          In accordance with the above, IT IS HEREBY ORDERED that:

17          1.      This action is STAYED for sixty (60) days to allow the parties an opportunity to settle

18                  their dispute before the discovery process begins. Except as provided herein or by

19                  subsequent court order, no other pleadings or other documents may be filed in this case

20                  during the stay of this action. The parties shall not engage in formal discovery, but may

21                  engage in informal discovery to prepare for the settlement conference.

22          2.      This case is set for a settlement conference before Magistrate Judge Stanley A. Boone on

23                  October 3, 2019, at 10:30 a.m., at the United States Courthouse located at 2500 Tulare

24                  Street, Fresno, California 93721.

25          3.      A representative with full and unlimited authority to negotiate and enter into a binding

26
27
     1
      If the case does not settle, the Court will then lift the stay of its Discovery and Scheduling Order, and
28   amend any deadlines if necessary.
                                                         2
1         settlement shall attend in person.

2    4.   Those in attendance must be prepared to discuss the claims, defenses, and damages. The
3         failure or refusal of any counsel, party or authorized person subject to this order to appear
4         in person may result in the cancellation of the conference and the imposition of sanctions.
5         The manner and timing of Plaintiff’s transportation to and from the conference is within
6         the discretion of CDCR.
7    5.   Defendants shall provide a confidential settlement statement to the following email
8         address: saborders@caed.uscourts.gov. Plaintiff shall mail his confidential settlement
9         statement to U.S. District Court, 2500 Tulare Street, Fresno, California, 93721,
10        “Attention: Magistrate Judge Stanley A. Boone.” The envelope shall be marked
11        “Confidential Settlement Statement”. Settlement statements shall arrive no later than
12        September 26, 2019. Parties shall also file a Notice of Submission of Confidential
13        Settlement Statement. See Local Rule 270(d). Settlement statements should not be filed
14        with the Clerk of the Court nor served on any other party. Settlement statements shall
15        be clearly marked “confidential” with the date and time of the settlement conference
16        indicated prominently thereon.
17   6.   The confidential settlement statement shall be no longer than five pages in length, typed
18        or neatly printed, and include the following:
19        a.     A brief statement of the facts of the case.
20        b.     A brief statement of the claims and defenses, i.e., statutory or other grounds upon
21               which the claims are founded; a forthright evaluation of the parties’ likelihood of
22               prevailing on the claims and defenses; and a description of the major issues in
23               dispute.
24        c.     An estimate of the cost and time to be expended for further discovery, pretrial,
25               and trial.
26        d.     The party’s position on settlement, including present demands and offers and a
27               history of past settlement discussions, offers, and demands.
28        e.     A brief statement of each party’s expectations and goals for the settlement
                                               3
1                               conference, including how much a party is willing to accept and/or willing to pay.

2                      f.       If the parties intend to discuss the joint settlement of any other actions or claims

3                               not in this suit, give a brief description of each action or claim as set forth above,

4                               including case number(s) if applicable.

5             7.       If a settlement is reached at any point during the stay of this action, the parties shall file

6                      a Notice of Settlement in accordance with Local Rule 160.

7             8.       If the defense counsel wishes to “opt-out” of this settlement for the reasons stated above,

8                      counsel must do so within twenty-one (21) days of this order by filing a “Notice of Opt-

9                      Out and Request to Vacate Settlement Conference.”

10            9.       The parties remain obligated to keep the Court informed of their current address at all

11                     times during the stay and while the action is pending. Any change of address must be

12                     reported promptly to the Court in a separate document captioned for this case and entitled

13                     “Notice of Change of Address.” See Local Rule 182(f).

14            10.      A failure to follow these procedures may result in the imposition of sanctions by the

15                     court.

16
17   IT IS SO ORDERED.

18
19   Dated:         August 23, 2019
                                                             UNITED STATES MAGISTRATE JUDGE
20
21
22
23
24
25
26
27
28

                                                              4
